     Case 2:21-cv-00002-RFB-BNW Document 7 Filed 01/25/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MICHAEL T. McLAUGHLIN,                                Case No. 2:21-cv-00002-RFB-BNW
4                                           Plaintiff                    ORDER
5            v.
6     NDOC INFIRMARY, et al.
7                                       Defendants
8
9    I.     DISCUSSION

10          On January 6, 2021, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $402 filing fee for a civil action within thirty

12   days from the date of the order. (ECF No. 3). Thereafter, on January 11, 2021, this Court

13   ordered Plaintiff to also file a complaint with the Court on or before February 5, 2021.

14   (ECF No. 4). On January 21, 2021, Plaintiff filed a motion for extension of time to file his

15   fully complete application to proceed in forma pauperis. (ECF No. 6).

16          The Court grants Plaintiff’s motion for an extension of time at ECF No. 6. Plaintiff

17   shall file a complaint and a fully complete application to proceed in forma pauperis or pay

18   the full $402 filing fee on or before March 8, 2021. Absent unusual circumstances, the

19   Court will not grant any further extensions of time.

20          If Plaintiff is unable to file a complaint and a fully complete application to proceed

21   in forma pauperis with all three required documents or pay the full $402 filing fee on or

22   before March 8, 2021, this case will be subject to dismissal without prejudice for Plaintiff

23   to file a new case with the Court when Plaintiff is either able to acquire all three of the

24   documents needed to file a fully complete application to proceed in forma pauperis or

25   pays the full $402 filing fee.

26          A dismissal without prejudice means Plaintiff does not give up the right to refile the

27   case with the Court, under a new case number, when Plaintiff is able to file a complaint

28   and has all three documents needed to submit with an application to proceed in forma
     Case 2:21-cv-00002-RFB-BNW Document 7 Filed 01/25/21 Page 2 of 3



1    pauperis. Alternatively, Plaintiff may choose not to file an application to proceed in forma
2    pauperis and instead pay the full filing fee of $402 on or before March 8, 2021.
3           With respect to Plaintiff’s application to appeal in forma pauperis at ECF No. 5, it
4    is unclear to the Court whether Plaintiff is attempting to file an appeal, whether he is
5    seeking in forma pauperis status from the court of appeals, or whether he is submitting
6    this form as part of his in forma pauperis application to the Court. If Plaintiff is seeking in
7    forma pauperis status in this Court, he must use the approved form.
8    II.    CONCLUSION
9           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for extension of
10   time (ECF No. 6) is granted.
11          IT IS FURTHER ORDERED that Plaintiff’s application to appeal in forma pauperis
12   (ECF No. 5) is denied without prejudice.
13          IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court on
14   or before March 8, 2021.
15          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
16   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
17   Clerk of the Court will also send Plaintiff a copy of his motion for temporary restraining
18   order at ECF No. 1-1.
19          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
20   approved form application to proceed in forma pauperis by an inmate, as well as the
21   document entitled information and instructions for filing an in forma pauperis application.
22          IT IS FURTHER ORDERED that on or before March 8, 2021, Plaintiff will either
23   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
24          administrative fee) or file with the Court:
25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
26          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
27          signatures on page 3),
28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail



                                                  -2-
     Case 2:21-cv-00002-RFB-BNW Document 7 Filed 01/25/21 Page 3 of 3



1           official (i.e. page 4 of this Court’s approved form), and
2           (3) a copy of the inmate’s prison or jail trust fund account statement for the
3           previous six-month period.
4           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully
5    complete application to proceed in forma pauperis with all three documents or pay the full
6    $402 filing fee for a civil action on or before March 8, 2021, this case will be subject to
7    dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
8    number, when Plaintiff is able to file a complaint and has all three documents needed to
9    file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
10          DATED: January 22, 2021.
11
12                                             UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
